Order entered August 6, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01497-CV

         IN RE J.H. WALKER, INC. D/B/A J.H. WALKER TRUCKING, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00661

                                           ORDER
       Before the Court is the unopposed motion of real parties in interest for a two-day

extension of time to file their response to the petition for writ of mandamus. Real parties in

interest may file their response on or before August 7, 2015.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE